Citation Nr: 0822877	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  05-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a bilateral foot fungal condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to June 
1959.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  The RO in Montgomery, Alabama, is 
now handling the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A VA examination is needed to assess the severity of the 
veteran's bilateral foot fungal condition for VA rating 
purposes.  The last VA examination conducted for this 
disability was in 2003 and the report does not contain 
sufficient findings for determining whether the veteran may 
be rated at the next higher evaluation.  

The veteran's disability has been rated under Diagnostic Code 
(DC) 7817.  Under that code, a 30 percent rating may be 
warranted where the evidence shows systemic therapy, such as 
therapeutic doses of corticosteroids, for a total duration of 
six weeks or more but not constantly over the past twelve 
month period.  A rating of 60 percent is warranted where 
there is generalized involvement of the skin without systemic 
manifestations, and constant or near-constant systemic 
therapy, such as therapeutic doses of corticosteroids, over 
the past twelve months.  A rating of 100 percent is warranted 
where there is generalized involvement of the skin plus 
systemic manifestations, and constant or near-constant 
systemic therapy, such as therapeutic doses of 
corticosteroids, over the past twelve months.  

The VA examination report of October 2003 indicates the 
veteran's foot fungal condition has been treated with both 
clobetasol propionate cream and prednisone.  These are 
corticosteroids.  See Dorland's Illustrated Medical 
Dictionary 377, 1500 (30th ed. 2003).  However, the report 
does not indicate the duration of this treatment, such as 
whether the veteran's condition requires constant or near-
constant use of corticosteriods.  Additionally, the report 
indicates the veteran has been hospitalized due to 
"superinfections" of his feet with Pseudinomas and 
Morganella, and has required long-standing antibiotic 
treatment.  Thus it is unclear whether there are any systemic 
manifestations of this disability.  An examination is needed 
to provide findings in accordance with the applicable 
diagnostic criteria.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
in order to determine the current 
severity of his bilateral foot fungal 
condition.  The examiner should identify 
and completely describe all current 
symptomatology.  
	
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, specifically diagnostic code 
7817, must be provided to the examiner.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



